Case 1:19-cv-01704-JSR Document 267-2 Filed 09/24/19 Page 1 of 4




                      EXHIBIT 2
          Case 1:19-cv-01704-JSR Document 267-2 Filed 09/24/19 Page 2 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



IN RE GSE BONDS ANTITRUST
                                                           Case No. 1:19-cv-01704 (JSR)
LITIGATION


     DECLARATION OF JED D. MELNICK, ESQ. REGARDING PRELIMINARY
    APPROVAL OF STIPULATION AND AGREEMENT OF SETTLEMENT WITH
    FIRST TENNESSEE BANK, N.A. AND FTN FINANCIAL SECURITIES CORP.

I, JED D. MELNICK, Esq., declare as follows:

          1.   I was selected by the Parties1 to act as the mediator in the above-captioned action.

While the mediation process is confidential, the Parties have authorized me to inform the Court of

the matters presented in this declaration regarding Plaintiffs’ motion for preliminary approval of

the Settlement. My statements and those of the Parties during the mediation proceedings are

subject to a confidentiality agreement, and I do not intend to waive that agreement. I make this

declaration based on personal knowledge and am competent to testify to the matters set forth

herein.

          2.   I received my B.A. from Grinnell College, Grinnell, Iowa, and my J.D. from the

Benjamin N. Cardozo School of Law. I previously served on the Adjunct Faculty at the University

of Pennsylvania, School of Law Mediation Clinic. I specialize in the mediation of complex

litigation, including antitrust class actions. I have been a mediator in private practice since 2005,

and I have mediated over 1,000 disputes. I am also a panelist at JAMS.




1
        Unless otherwise defined herein, all capitalized terms have the same meaning as set out in
the Stipulation and Agreement of Settlement with First Tennessee Bank, N.A. & FTN Financial
Securities Corp. (the “Stipulation”).
        Case 1:19-cv-01704-JSR Document 267-2 Filed 09/24/19 Page 3 of 4



       3.      I held a formal, in-person mediation session with the Parties in Chicago, Illinois,

on July 8, 2019. Representatives from Plaintiff Joseph M. Torsella, in his official capacity as the

Treasurer of the Commonwealth of Pennsylvania and statutory custodian of all Commonwealth

Funds, participated by phone.

       4.      Pursuant to my custom and practice, and without waiving mediation confidentiality,

the Parties submitted detailed mediation statements prior to the mediation. These submissions

contained extensive analyses of the factual and legal issues in the Action and other issues material

to the Settlement.

       5.      There were a number of contentious issues in the mediation. The Parties presented

their respective views on the merits of the Action, the evidence, and the estimated damages. After

a full-day session, the Parties remained far apart, and the mediation sessions were suspended.

       6.      Following the July 8, 2019 mediation, the Parties remained in contact with each

other and me and continued to explore the possibility of resolving this Action. Ultimately, on

September 3, 2019, I made a “mediator’s proposal,” and the Parties reached an agreement on the

monetary terms of the Settlement.

       7.      From my involvement as the mediator for the case, I observed first hand that the

Settlement was a product of extensive and informed negotiations conducted at arm’s length. All

sides of the case were represented by sophisticated and capable counsel who displayed the highest

level of professionalism and were informed by economic analysis by their experts. The negotiation

process was bona fide and, at times, extremely contentious, as counsel for each side vigorously

advocated their clients’ positions.




                                                 2
       Case 1:19-cv-01704-JSR Document 267-2 Filed 09/24/19 Page 4 of 4



       I declare under penalty of perjury that the foregoing is true and correct and that this

declaration was executed on this 17
                                 __ day of September, 2019.



                                                          ______________________________
                                                               JED D. MELNICK, ESQ.




                                              3
